OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
Our review of the record reveals that the evidence presented at trial is sufficient to support defendant’s conviction for attempted murder. Defendant’s other contention regarding alleged errors in the trial court’s charge to the jury has not been preserved for our review insofar as no exception to the charge was taken at trial (People v Thomas, 50 NY2d 467).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum